Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about March 5, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, criminal possession of a weapon in the fourth degree and assault in the second degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning identification and credibility. The victim made a prompt and reliable identification. Concur—Mazzarelli, J.P., Andrias, Ellerin, Gonzalez and McGuire, JJ.